Exhibit 10.11

 

 

SERIES 2010-1

INDENTURE SUPPLEMENT

between

GTP TOWERS ISSUER, LLC,

GTP TOWERS I, LLC,

GTP TOWERS II, LLC,

GTP TOWERS III, LLC,

GTP TOWERS IV, LLC,

GTP TOWERS V, LLC,

GTP TOWERS VII, LLC,

GTP TOWERS IX, LLC,

WEST COAST PCS STRUCTURES, LLC, AND

PCS STRUCTURES TOWERS, LLC

as Obligors

and

The Bank of New York Mellon

as Indenture Trustee

dated as of February 17, 2010

Secured Tower Revenue Notes, Global Tower Series 2010-1

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS AND INCORPORATION BY REFERENCE

     1   

Section 1.01

 

Definitions

     1   

Section 1.02

 

Rules of Construction

     2   

ARTICLE II SERIES 2010-1 NOTE DETAILS; FORM OF SERIES 2010-1 NOTES

     3   

Section 2.01

 

Series 2010-1 Note Details.

     3   

Section 2.02

 

Delivery of Series 2010-1 Notes

     3   

Section 2.03

 

Forms of Series 2010-1 Notes

     3   

ARTICLE III GENERAL PROVISIONS

     4   

Section 3.01

 

Date of Execution

     4   

Section 3.02

 

Governing Law

     4   

Section 3.03

 

Severability

     4   

Section 3.04

 

Counterparts

     4   

ARTICLE IV APPLICABILITY OF INDENTURE

     4   

Section 4.01

 

Applicability

     4   

 

i



--------------------------------------------------------------------------------

SERIES 2010-1

INDENTURE SUPPLEMENT

THIS SERIES 2010-1 INDENTURE SUPPLEMENT (this “Series Supplement”), dated as of
February 17, 2010, is between GTP Towers Issuer, LLC, a Delaware limited
liability company (the “Issuer”), GTP Towers I, LLC, a Delaware limited
liability company (“GTP I”), GTP Towers II, LLC, a Delaware limited liability
company (“GTP II”), GTP Towers III, LLC, a Delaware limited liability company
(“GTP III”), GTP Towers IV, LLC, a Delaware limited liability company (“GTP
IV”), GTP Towers V, LLC, a Delaware limited liability company (“GTP V”), GTP
Towers VII, LLC, a Delaware limited liability company (“GTP VII”), GTP Towers
IX, LLC, a Delaware limited liability company (“GTP IX”), West Coast PCS
Structures, LLC, a Delaware limited liability company (“West Coast”) and PCS
Structures Towers, LLC, a Delaware limited liability company (“PCS”; together
with GTP I, GTP II, GTP III, GTP IV, GTP V, GTP VII, GTP IX and West Coast, the
“Closing Date Asset Entities”; together with any entity that becomes a party
hereto after the date hereof as an “Additional Asset Entity”, the “Asset
Entities”, the Asset Entities and the Issuer, collectively, the “Obligors”), and
The Bank of New York Mellon, as indenture trustee and not in its individual
capacity (in such capacity, the “Indenture Trustee”).

RECITALS

WHEREAS, the Obligors and the Indenture Trustee are parties to the Third Amended
and Restated Indenture, dated as of February 17, 2010 (the “Indenture”); and

WHEREAS, the Obligors desire to enter into this Series Supplement in order to
issue Notes pursuant to the terms of the Indenture and Section 2.07 thereof;

WHEREAS, the Issuer represents that they have duly authorized the issuance of
$250,000,000 of Secured Tower Revenue Notes, Global Tower Series 2010-1,
consisting of two classes designated as Class C (the “Class C Notes”) and Class
F (the “Class F Notes”, together with the Class C Notes, the “Series 2010-1
Notes”);

WHEREAS, the Series 2010-1 Notes constitute Notes as defined in the Indenture;

WHEREAS, the Indenture Trustee has agreed to accept the trusts herein created
upon the terms herein set forth; and

NOW, THEREFORE, it is mutually covenanted and agreed as follows:

ARTICLE I

DEFINITIONS AND INCORPORATION BY REFERENCE

Section 1.01 Definitions. All defined terms used herein and not defined herein
shall have the meaning ascribed to such terms in the Indenture. All words and
phrases defined in the Indenture shall have the same meaning in this Series
Supplement, except as otherwise appears in this Article. In addition, the
following terms have the following meanings in this Series Supplement unless the
context clearly requires otherwise:

“Anticipated Repayment Date” shall have the meaning ascribed to it in
Section 2.01(b) herein.



--------------------------------------------------------------------------------

“Closing Date” shall mean February 17, 2010.

“Date of Issuance” shall mean, with respect to the Series 2010-1 Notes,
February 17, 2010.

“Initial Purchasers” shall mean Barclays Capital Inc., Deutsche Bank Securities
Inc., RBC Capital Markets Corporation, TD Securities (USA) LLC and Macquarie
Capital (USA).

“Note Rate” shall mean, with respect to the Series 2010-1 Notes the fixed rate
per annum at which interest accrues on each Class of such Series of Notes as set
forth in Section 2.01(a) herein.

“Offering Memorandum” shall mean the Offering Memorandum dated February 11,
2010, relating to the issuance by the Issuer of the Notes.

“Post ARD Note Spread” shall, for each Class of the Series 2010-1 Notes, have
the meaning set forth in the table below:

 

Class

   Post-ARD Note
Spread  

Class C

     2.100 % 

Class F

     5.873 % 

“Rated Final Payment Date” shall have the meaning ascribed to it in
Section 2.01(b) herein.

“Series 2010-1 Notes” shall have the meaning ascribed to it in the preamble
hereto.

Section 1.02 Rules of Construction. Unless the context otherwise requires:

(a) a term has the meaning assigned to it;

(b) an accounting term not otherwise defined herein and accounting terms partly
defined herein, to the extent not defined, shall have the respective meanings
given to them under GAAP as in effect from time to time;

(c) “or” is not exclusive;

(d) “including” means including without limitation;

(e) words in the singular include the plural and words in the plural include the
singular;

 

2



--------------------------------------------------------------------------------

(f) all references to “$” are to United States dollars unless otherwise stated;

(g) any agreement, instrument or statute defined or referred to in this Series
Supplement or in any instrument or certificate delivered in connection herewith
means such agreement, instrument or statute as from time to time amended,
modified or supplemented and includes (in the case of agreements or instruments)
references to all attachments thereto and instruments incorporated therein;
references to a Person are also to its permitted successors and assigns; and

(h) the words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

In the event that any term or provision contained herein with respect to the
Series 2010-1 Notes shall conflict with or be inconsistent with any term or
provision contained in the Indenture, the terms and provisions of this Series
Supplement shall govern.

ARTICLE II

SERIES 2010-1 NOTE DETAILS; FORM OF SERIES 2010-1 NOTES

Section 2.01 Series 2010-1 Note Details.

(a) The aggregate principal amount of the Series 2010-1 Notes which may be
initially authenticated and delivered under this Series Supplement shall be
individually issued in two (2) separate classes, each having the class
designation, Initial Class Principal Balance, Note Rate and rating set forth
below (except for Series 2010-1 Notes authenticated and delivered upon transfer
of, or in exchange for, or in lieu of Notes pursuant to Section 2.02 of the
Indenture):

 

Class

   Initial Class
Principal Balance      Note Rate     Rating
(Moody’s/Fitch)

Class C

   $ 200,000,000         4.436 %    A2/A-

Class F

   $ 50,000,000         8.112 %    Ba2/BB-

(b) The “Anticipated Repayment Date” for the Series 2010-1 Notes is the Payment
Date in February 2015. The “Rated Final Payment Date” for the Series 2010-1
Notes is the Payment Date in February 2040.

Section 2.02 Delivery of Series 2010-1 Notes. Upon the execution and delivery of
this Series Supplement, the Issuer shall execute and deliver to the Indenture
Trustee and the Indenture Trustee shall authenticate the Series 2010-1 Notes and
deliver the Series 2010-1 Notes to the Depositary.

Section 2.03 Forms of Series 2010-1 Notes. The Series 2010-1 Notes shall be in
substantially the form set forth in the Indenture, each with such variations,
omissions and insertions as may be necessary.

 

3



--------------------------------------------------------------------------------

ARTICLE III

GENERAL PROVISIONS

Section 3.01 Date of Execution. This Series Supplement for convenience and for
the purpose of reference is dated as of February 17, 2010.

Section 3.02 Governing Law. THIS SERIES SUPPLEMENT SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

Section 3.03 Severability. In case any provision in this Series Supplement shall
be invalid, illegal or unenforceable, the validity, legality, and enforceability
of the remaining provisions shall not in any way be affected or impaired
thereby.

Section 3.04 Counterparts. The Indenture and any Series Supplement may be
executed in any number of counterparts, each of which so executed shall be
deemed to be an original, but all such respective counterparts shall together
constitute but one and the same instrument.

ARTICLE IV

APPLICABILITY OF INDENTURE

Section 4.01 Applicability. The provisions of the Indenture are hereby ratified,
approved and confirmed, except as otherwise expressly modified by this Series
Supplement. The representations, warranties and covenants contained in the
Indenture (except as expressly modified herein) are hereby reaffirmed with the
same force and effect as if fully set forth herein and made again as of the date
hereof.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Obligors and the Indenture Trustee have caused the
Indenture and this Series Supplement to be duly executed by their respective
officers, thereunto duly authorized, all as of the day and year first above
written.

 

GTP TOWERS ISSUER, LLC, as Issuer GTP TOWERS I, LLC, as Obligor GTP TOWERS II,
LLC, as Obligor GTP TOWERS III, LLC, as Obligor GTP TOWERS IV, LLC, as Obligor
GTP TOWERS V, LLC, as Obligor GTP TOWERS VII, LLC, as Obligor GTP TOWERS IX,
LLC, as Obligor WEST COAST PCS STRUCTURES, LLC, as Obligor PCS STRUCTURES
TOWERS, LLC, as Obligor By:  

/s/ ALEX GELLMAN

Name:   Alex Gellman Title:   President and Chief Operating Officer THE BANK OF
NEW YORK MELLON, as Indenture Trustee By:  

/s/ ALAN TEREZIAN

Name:   Alan Terezian Title:   Vice President